Filed 2/7/14 Hall v. Sacramento Cty. Sheriff’s Dept. CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




JAMA ANTHONY HALL,                                                                      C071705

                   Plaintiff and Appellant,                                    (Super. Ct. No.
                                                                       34-2010-00089201-CU-PO-GDS)
         v.

SACRAMENTO COUNTY SHERIFF’S
DEPARTMENT et al.,

                   Defendants and Respondents.




         The trial court dismissed plaintiff Jama Anthony Hall’s action for wrongful arrest
against defendants the Sacramento County Sheriff’s Department, an individual defendant
identifies as “Officer Black, badge [No.] 878,” and Doe defendants, after it sustained




                                                             1
without leave to amend defendants’ demurrer to Hall’s first amended complaint.1 The
trial court accepted defendants’ argument that plaintiff failed to state a cause of action
because the complaint “has failed to allege detailed and specific facts supporting the
inference that [plaintiff] complied with the presentation requirement” and plaintiff failed
to provide “documentation or facts substantiating his complaint.”

       In this pro se appeal, Hall contends the court erred in sustaining the demurrer
without leave to amend on the ground he failed to present a claim within the six-month
period required by the Government Claims Act (the Act) (Gov. Code, § 810 et seq.), a
prerequisite to his maintaining this action.2

       We agree with plaintiff that the allegations of the operative complaint adequately
allege his compliance with the Act’s claims presentation requirement, and the demurrer
should not have been sustained. (See Perez v. Golden Empire Transit Dist. (2012)
209 Cal. App. 4th 1228, 1235-1237 (Perez).) Accordingly, we shall reverse the judgment
of dismissal, and direct the trial court to enter an order overruling defendants’ demurrer
to the first amended complaint.

                               STANDARD OF REVIEW

       Because this is an appeal following successful demurrers, we accept as true all
facts properly pleaded in plaintiff’s complaints, and also incorporate any facts of which




1 On the notice of appeal, plaintiff indicates his name is Anthony Jama Hall, rather than
Jama Anthony Hall. In his first amended complaint, Hall sets forth his name as
“Anthony aka Jama Hall” and “Jama A. Hall.” Without a notice of change of name in the
record, we use plaintiff’s name as it appears on the judgment of dismissal, Jama Anthony
Hall.
2 Undesignated statutory references are to the Government Code. (See also City of
Stockton v. Superior Court (2007) 42 Cal. 4th 730, 741-742 & fns. 6, 7 (City of
Stockton).)


                                                2
we may take judicial notice. (Gu v. BMW of North America, LLC (2005)
132 Cal. App. 4th 195, 200.)

                             PROCEDURAL BACKGROUND
The Original Complaint and First Demurrer
       Plaintiff’s original complaint, filed pro se October 12, 2010, alleges he was
arrested without probable cause on October 10, 2009, allegedly for misdemeanor public
drunkenness (Pen. Code, § 647, subd. (f)). After he was detained for 10 hours in jail,
plaintiff was released without charges. The complaint purported to state a single cause of
action for intentional tort, and sought unspecified damages for “emotional distress,
inconvenience, humiliation, and other general damages.”

       As relevant to this appeal, plaintiff checked the box on the Judicial Council form
complaint stating he “has complied with applicable claims statutes.”

       Defendants demurred to the complaint on the ground that, although plaintiff
checked the box indicating he had complied with the applicable claims statute, the
complaint failed to allege any facts or incorporate any documentation showing he in fact
filed his lawsuit within six months of the rejection of his claim by Sacramento County, as
required by section 945.6.

       Plaintiff opposed the demurrer, and asserted he had complied with the Act. In
support of his opposition to the demurrer, plaintiff submitted various documents,
including:

       (1) A letter dated April 23, 2010, entitled “Notice of Rejection of Claim,” which
informs plaintiff that “the claim which [he] presented to the County of Sacramento on
October 20, 2009 [was] rejected by operation of law on December 3, 2009. [¶]
WARNING [¶] Subject to certain exceptions, you have only six (6) months from the
date that this notice was personally delivered, or deposited in the mail, to file a court



                                              3
action on this claim. See Government Code § 945.6. [¶] You may seek the advice of an
attorney of your choice in connection with this matter. If you desire to consult an
attorney, you should do so immediately.” The letter was signed by an individual claims
administrator of George Hills Company, Inc., and across the bottom of the letter is
printed the following legend in all capital letters: “George Hills Company Inc is an
authorized agent for the County of Sacramento.” (Capitalization omitted.)

       (2) A form “Claim Against the County of Sacramento” dated May 8, 2010, which
incorporates by reference a two-page “Citizen Complaint Form” with the Sacramento
County Sheriff’s Department on November 5, 2009, which describes plaintiff’s alleged
exchange with the sheriff’s deputies that preceded his October 10 detention.

       No oral argument was requested on defendants’ demurrer to the original
complaint, so the trial court affirmed its tentative ruling sustaining the demurrer with
leave to amend. “Although plaintiff checked box 9a on the Judicial Council form
complaint for personal injury, signifying that he ‘has complied with applicable claims
statutes,’ that allegation is insufficient. Compliance ‘with the claims statute is an element
of plaintiff’s cause of action.’ Wood v. Riverside General Hospital (1994)
25 Cal. App. 4th 1113, 1119. Therefore, plaintiff must plead facts to establish compliance,
rather than a mere conclusion that he has complied. Finally, argument in plaintiff’s
opposition memorandum does not correct the absence of allegations in the complaint. [¶]
Plaintiff may file and serve an amended complaint no later than July 25, 2011.”
The First Amended Complaint and Second Demurrer
       The first amended (operative) complaint is, like the original complaint, based on
allegations plaintiff was arrested without probable cause. Unlike the original complaint,
however, it also alleges defendant Officer Black badge No. 878 and unnamed others
“maliciously seized, grabbed, shoved, and pushed, and twisted plaintiff’s arms and
hands,” handcuffed him by force and threats, denied his request for a breathalyzer and


                                              4
blood test, and used the “N-word” while verbally assaulting and abusing plaintiff with the
intent to humiliate, intimidate, discriminate against, and torture plaintiff. The first
amended complaint sought general and exemplary damages on theories (among others) of
false arrest and false imprisonment, deprivation and denial of plaintiff’s civil rights under
state and federal law, negligence, assault and battery, conspiracy, and intentional and
negligent infliction of emotional distress.

       As relevant to this appeal, the operative complaint also alleged, under the heading
“Presentation of Claim,” that “[o]n October 20, 2009[,] plaintiff filed a claim with
defendant County of Sacramento, through its clerk for the injuries, losses, and damages
suffered and incurred by him by reason of the above described events, all in compliance
with the requirements of section 905 of the Government Code. Notice of rejection was
not initially provided by defendant [C]ounty of Sacramento, whereby plaintiff contact[ed]
defendant [C]ounty of Sacramento as to the failed response, to which defendants did
officially provide plaintiff a Notice of Rejection of the claim dated April 23, 2010,
though defendant provides in the notice of rejection [that] plaintiff[’s] claim was rejected
by operation of law on December 3, 2009. [¶] . . . The notice of rejection indicated that
plaintiff had ‘only six months from the date this notice was personally delivered or
deposited in the mail to file a court action on this claim.’ ”

       Defendants again demurred on the ground the complaint failed to state a cause of
action against them because plaintiff failed to meet the claims presentation requirement
of the Act, in that he “has failed to allege detailed and specific facts supporting the
inference that he complied with the presentation requirement” and failed to provide
“documentation or facts substantiating his complaint.” Defendants urged the trial court
to sustain their demurrer without leave to amend because plaintiff “never attaches nor
does he adequately discuss the actual filing of the original tort claim” and he fails in the




                                               5
amended complaint to “address to whom it was sent, if anyone, and more importantly[,]
if it was received.”

       The trial court sustained defendants’ demurrer to the first amended complaint “for
the reasons stated in the moving papers.” Moreover, “[s]ince plaintiff failed to oppose
this demurrer and/or demonstrate how the defects in the amended complaint might be
cured, the Court decline[d] to grant leave to amend.” A judgment of dismissal was
entered on June 28, 2012.

                                       DISCUSSION

       Hall contends on appeal that the trial court erred in entering judgment3 in
defendants’ favor. For reasons we explain, we agree.

                       I. Applicable Rules Governing This Appeal

       A demurrer tests the sufficiency of a complaint. (Los Altos El Granada Investors
v. City of Capitola (2006) 139 Cal. App. 4th 629, 650.) On appeal from an order of
dismissal after an order sustaining a demurrer, our standard of review is de novo, i.e., we
exercise our independent judgment about whether the complaint states a cause of action
as a matter of law. (Ibid.) Upon reviewing a judgment of dismissal following the
sustaining of a demurrer, we may affirm “ ‘on any grounds stated in the demurrer,
whether or not the [lower] court acted on that ground.’ ” (Carman v. Alvord (1982)
31 Cal. 3d 318, 324.)

       Where, as here, a trial court sustains a demurrer alleging that the plaintiff failed to
state facts sufficient to constitute a cause of action, we must affirm the judgment of
dismissal if the complaint fails for any reason to state a cause of action (Carman v.



3 Plaintiff mistakenly refers to the trial court’s action as one granting summary
judgment.


                                              6
Alvord, supra, 31 Cal.3d at p. 324) and when, again as here, the demurrer has been
sustained without leave to amend, we decide whether there is a reasonable possibility the
defect can be cured by amendment: if it can be, the trial court has abused its discretion
and we reverse; if not, there has been no abuse of discretion and we affirm. (Zelig v.
County of Los Angeles (2002) 27 Cal. 4th 1112, 1126.)

       Lack of legal counsel does not entitle a litigant to special treatment. A party
representing himself or herself is to be treated like any other party and is entitled to the
same, but no greater, consideration than other litigants and attorneys. (Nwosu v. Uba
(2004) 122 Cal. App. 4th 1229, 1246-1247; see Leslie v. Board of Medical Quality
Assurance (1991) 234 Cal. App. 3d 117, 121 [self-represented parties are held to the “the
same ‘restrictive procedural rules as an attorney’ ”].)

                 II. Defendants’ Demurrer Was Improperly Sustained

       The Act authorizes limited governmental liability for injuries suffered as a result
of the acts or omissions of public entities or their employees. (§§ 815.2, 815.6.)
However, a prerequisite to the determination of whether such liability exists is
compliance with the claims procedure of the Act. Section 905 requires the presentation
of “all claims for money or damages against local public entities,” subject to exceptions
not relevant here. Claims for personal injury and property damage must be presented
within six months after accrual of the cause of action; all other claims must be presented
within a year. (§ 911.2, subd. (a).) “[N]o suit for money or damages may be brought
against a public entity on a cause of action for which a claim is required to be presented
. . . until a written claim therefor has been presented to the public entity and has been
acted upon . . . or has been deemed to have been rejected . . . .” (§ 945.4.) Thus, under
these statutes, failure to timely present a claim for money or damages to a public entity
bars a plaintiff from filing a lawsuit against that entity. (City of Stockton, supra,
42 Cal.4th at p. 738; Munoz v. State of California (1995) 33 Cal. App. 4th 1767, 1776.)


                                              7
       The purpose of the claims statutes is “ ‘to provide the public entity sufficient
information to enable it to adequately investigate claims and to settle them, if appropriate,
without the expense of litigation’ ” and to “ ‘enable the public entity to engage in fiscal
planning for potential liabilities and to avoid similar liabilities in the future.’ ” (City of
Stockton, supra, 42 Cal.4th at p. 738.)

       Having reviewed plaintiff’s first amended complaint de novo, we conclude it
adequately pleads compliance with the claims presentation requirement.

       The California Supreme Court has addressed how the claims presentation
requirement should be conceptualized from a pleading perspective. (State of California
v. Superior Court (Bodde) (2004) 32 Cal. 4th 1234, 1239, 1245 (Bodde); see also Shirk v.
Vista Unified School Dist. (2007) 42 Cal. 4th 201, 209.) The requirement is not merely
procedural, the court explained, but is a condition precedent to maintaining a cause of
action and, thus, is an element of the plaintiff’s cause of action. (Bodde, supra,
32 Cal.4th at p. 1240.) As a result, the “failure to allege facts demonstrating or excusing
compliance with the claim presentation requirement subjects a claim against a public
entity to a demurrer for failure to state a cause of action.” (Id. at p. 1239.)

       The Supreme Court in Bodde did not, however, identify precisely what facts must
be alleged to demonstrate compliance. (Bodde, supra, 32 Cal.4th at pp. 1239-1243;
Perez, supra, 209 Cal.App.4th at p. 1236.) Nor did the court explicitly authorize or
prohibit a general allegation of compliance with the claim presentation requirement.
(Perez, at p. 1236.)

       Absent explicit guidance from our Supreme Court as to how to properly allege
compliance with the claims presentation requirement of the Act, the appellate decision in
Perez, supra, 209 Cal. App. 4th 1228 concluded lower courts should refer to the rules of
pleading enacted by the Legislature. (Id. at p. 1236.) “The Supreme Court’s description
of the claim requirement as a ‘condition precedent’ leads us to Code of Civil Procedure

                                               8
section 459, which provides in part: ‘In pleading the performance of conditions
precedent under a statute . . . , it is not necessary to state the facts showing such
performance, but it may be stated generally that the party duly performed all the
conditions on his part required thereby . . . .’ ” (Ibid.) Moreover, Code of Civil
Procedure section 452 provides: “ ‘In the construction of a pleading, for the purpose of
determining its effect, its allegations must be liberally construed, with a view to
substantial justice between the parties.’ This rule of liberal construction means that the
reviewing court draws inferences favorable to the plaintiff, not the defendant.” (Perez,
supra, 209 Cal.App.4th at p. 1238.)

       Applying these principles, the court in Perez concluded a plaintiff may allege
compliance with the claims presentation requirement in the Act by including a general
allegation that he or she timely complied with the claims statute. (Perez, supra, 209
Cal.App.4th at p. 1237 [reasoning in part that this conclusion is consistent with the
approach taken by the Judicial Council in its pleading forms, which allow a plaintiff to
allege compliance by checking boxes stating: “Plaintiff is required to comply with a
claims statute, and [¶] . . . has complied with applicable claims statutes . . . .”].)

       Plaintiff’s first amended complaint goes far beyond the general—and adequate—
allegation of the original complaint: The first amended complaint alleges that “[o]n
October 20, 2009[,] plaintiff filed a claim with defendant County of Sacramento” and
defendants notified plaintiff on April 23, 2010, that his claim had been rejected and that
the April 23, 2010 notice would trigger the start of the six-month period within which he
must file his complaint. These allegations adequately allege that plaintiff complied both
with the requirement that he present a written claim within six months of its accrual on




                                                9
October 10, 2009 (§ 911.2, subd. (a)), and that he initiated this action within six months
of the notice of rejection.4

       Nothing more was required to allege compliance with the Act’s claims
presentation requirement. (Perez, supra, 209 Cal.App.4th at pp. 1236-1237.) Plaintiff’s
allegation of compliance was adequate and it created no impediment to his stating a cause
of action against defendants.

                                        DISPOSITION

       The judgment of dismissal is reversed and the trial court is directed to enter an
order overruling defendants’ demurrer to plaintiff’s first amended complaint. Hall shall
recover his costs on appeal. (Cal. Rules of Court, rule 8.278(a)(3), (5).)




                                                        BUTZ                  , J.



We concur:



      BLEASE                   , Acting P. J.



      MURRAY                   , J.




4 The notice of rejection of plaintiff’s October 20, 2009 claim by “an authorized agent
for the County of Sacramento” (capitalization omitted) was attached to plaintiff’s
opposition to defendants’ first demurrer.


                                                10